Deen, Chief Judge,
concurring specially.
While I concur and agree with all that is said in Divisions 2,3,4,5,6,7 and Sections I and II of Division 1 of the majority opinion, exception must be taken as to some of the conclusions contained in Section IH of Division 1. Additionally, I would like to comment on the holding in Division 4.
I.

Comparable Evidence

The majority opinion in subsections (a), (b), (c) and (d) of Section III, of Division 1, concludes that the proffered evidence as to similarity and acceptance of alleged comparable evidence in determining contemporary community standards was insufficient. Thus we do not reach the question relating to the wisdom of adoption in Georgia for the first time of what is referred to as "the Womack Test.” Further let me add:
(a) Personal polls or sexual surveys, if approved by the courts, may lead to perplex the jurors as do political polls confound and confuse the voters. In any event, judicial economy might dictate reasonable limitation in this area or else cases involving alleged sexually obscene materials may become inundated and saturated with conflicting sexual surveys.
(b) Permitting complete copies of the many sexually explicit books, "depictions or descriptions of intercourse, masturbation, bestiality, lesbianism and homosexuality,” which are located in the local library, varied sex education materials and textbooks used in elementary, high schools *248and universities submitted for required scrutiny to the trial judge so that the "taken as a whole” test considering "similarity” in determining admissibility could result in unmanageably complex and lengthy proceedings. "Trial economy” must be given serious consideration before adoption of the Womack Test. As an example, one of the most popular and widely used books by educators within curriculum guides throughout the state and nation, in elementary and high schools, is Values Clarification, a handbook of practical strategies for teachers and students written by Sidney Simon, Leland W. Howe and Howard Kirschenbaum, 1978, Hart Publishing Co., Inc., New York. This teaching methodology includes 79 strategies used on students. Among the many games of situation ethics of permissiveness include epitaph, obituary, death, suggestions to students to make decisions of fictional homicide and murder, suicide, abortion, euthanasia, sodomy and drugs, and student sexual survey and personal polls such as: "To whom would you tell... 3. You have had premarital sexual relations. . . 11. You have considered suicide... 13. You smoke marijuana... 23. Your method of birth control,” pp. 186-187. "35. How do you feel about premarital sex? Virginal or wild-oats.” P. 123. Forced-choice ladder questions such as identifying the student’s sexual position. "4. Sex — a person who satisfies his/her sex needs without marriage.” P. 110. Teachers are urged on page 22 to write for additional materials at: National Humanistic Education Center, 110 Spring Street, Saratoga Springs, New York 12866. What would trial judges do when confronted with materials and books of this type as meeting the test of "similarity”? What if they are confronted with arguments that these books meet the test of "acceptability” since they are used in the public schools of America as techniques in teacher training, curriculum development, and are a part of the curriculum? Flooding the courts with this type of possible comparable evidence would require considerable time of the trial judge deciding questions of admissibility.
(c) Assuming arguendo that "the Womack Test” is adopted would require substantial time of the court in reading and reviewing newspaper advertisements relating to alleged obscene movies. Even if this type *249evidence is deemed to meet the "similar” test this does not necessarily point to acceptability in the community. It may only reflect the community standards of the editor of the newspaper and possibly a minority view of the ethics and standards within the community of those who enjoy pornography.
(d) The majority opinion has stated: "We have reviewed the 'comparable’ magazines and find that they bear a 'reasonable resemblance’ to appellant’s so as to satisfy the Womack 'similarity’ foundation.” The trial judge has a wide discretion jn determining similarity even if the Womack Test were adopted. "In this connection it is important to realize that 'slight’ variations in format may well produce vastly different consequences in obscenity determinations.” United States v. Womack, 509 F2d 368, 378. (U. S. C. A., D. C. (1974). "One of the most often attempted and most rarely successful methods of presenting evidence of contemporary community standards is the use of materials comparable to those on trial.” Schauer, The Law of Obscenity (Washington, D. C.: Bureau of National Affairs, 1976), p. 133. Appellee’s arguments in this area have considerable merit:
"Secondly, even if this Court refuses to require testimony of similarity a mere cursory examination of the comparables proffered by appellant and the magazines which were found obscene by the instant jury revéals their dissimilarity. Some of the comparables are more explicit — featuring more sex acts — than Hustler and Chic, whereas others are less explicit in terms of sex acts (e.g. Penthouse and Oui (TR — 770)). Even appellant admits that some of the comparables depict more explicit sex acts than the Hustlers or Chics involved in this case. (Appt. Br. — 20; TR-773, 802). But, in a manner unlike any of the proffered comparables, Hustler and Chic combine: (1) implicit and explicit acts of normal heterosexual intercourse (e.g. Best of Hustler # 2 (State’s Exhibit 1 (TR — 377)), pp. 50,51); (2) scatology (e.g Best of Hustler #2, p. 127; Hustler, July 1977 (State’s Exhibit 3 (TR — 377)), p. 15,45; Hustler, August 1977(State’s Exhibit 4 (TR — 377)) pp. 64, 79, 110; Hustler, October 1977 (State’s Exhibit 6 (TR — 377)), p. 87; Chic, October 1977 (State’s Exhibit 7 (TR — 377)), p. 43; Hustler, December 1977 (State’s Exhibit 9 (TR *250— 377)), pp. 13, 30, 103; Hustler, January 1978 (State’s Exhibit 10 (TR — 377)), pp. 22,107); (3) bestiality (e.g. Best of Hustler #2, pp. 4 (woman and dog), 103 (woman and elephant); Hustler, June 1977 (State’s Exhibit 2 (TR — 377)), pp. 18 (woman and cat), 22 (man and dead shark); Hustler, September 1977 (State’s Exhibit 5 (TR — 377)), pp. 32 (woman and gorilla), 73); (4) morbidity and violence (e.g. Best of Hustler #2, p.86 (cutting off penises); Hustler, June 1977, pp. 41,85; Hustler, July 1977, p. 20 (cutting out eyes); Hustler, August 1977, p. 94; Hustler, September 1977, p. 17; Hustler, October 1977, p. 51; Hustler, January 1978, pp. 13 (self-help abortion), 22); (5) inter-racial sex (e.g. Best of Hustler #2, pp. 73f.);(6) sadism/masochism (e.g. Best of Hustler # 2, pp. Ilf. (article on 'Fist Fucking’); Hustler, September 1977, pp. 35£); (7) child seduction (e.g. Best of Hustler #2, pp. 9,105; Hustler, October 1977, p. 63; Chic, October 1977, p. 7; (8) lesbian sexual intercourse (e.g. Hustler, July 1977, pp. 29, 30, 43£; Chic, January 1978 (State’s Exhibit 11 (TR — 377)), pp. 61£); (9) heterosexual fellatio and cunnilingus (e.g. Best of Hustler # 2, pp.48,76, 77; Hustler, January 1978, pp. 37f. (article on 'How to Eat Pussy’); Chic, January 1978, pp. 27f; (10) pandering advertisements (e.g. Hustler, June 1977, p. 98, Chic, November 1977 (State’s Exhibit 8 (TR — 377), p. 2; Hustler, December 1977, p. 38; Hustler, January 1978, p. 16); and (11) in one magazine a scratch-and-sniff centerfold which, when scratched, is supposed to smell like a woman’s vagina (Hustler, August 1977).
"Moreover, even if this Court finds one or two of the proffered comparables to be similar to the magazines found obscene, it should still affirm the trial court’s exclusion inasmuch as the comparables were offered in 3 groups — those testified about by Myers (TR — 742), by Newhard(TR — 750,759) and by McCoy (TR — 801). Unless all of the comparables in any one group was admissible the entire group was properly excluded. An offer of proof that contains both proper and improper evidence is properly excluded. Culpepper v. Bower, 203 Ga. 784 (1948).”
Another example of material in the alleged comparable is comments of humanistic evolutionary science fiction writer, Isaac Asimov, contained in Genesis, September 1977, "Lecherous Limericks,” p. 43:
*251"A burglar from Asbury Park
Made, at college, his sexual mark.
Getting in the third story
Of the girl’s dormitory
He was raped seven times in the dark.”
The suggested comparables appear to be more animal and race-oriented than the magazines and the trial judge did not abuse his discretion in refusing to admit the other magazines distributed by Atlanta News Agency.
Furthermore this court should not hastily abandon the common sense doctrine in obscenity cases. I concur with what Judge Evans wrote in Feldschneider v. State, 127 Ga. App. 745, 746 (195 SE2d 184): "It is provided in Code § 38-102 that 'presumptive evidence consists of inferences drawn by human experience from the connection of cause and effect, and observations of human conduct.’ Thus, jurors are entitled to use their own common sense as intelligent human beings on many questions. They most likely knew what 'contemporary community standards’ are as regards the comic book in evidence, both in Clarke County and in other parts of the State of Georgia, and of the United States. Each of them doubtless had much knowledge of what is going on in this country through news media, radio, television, newspapers, etc. Shakespeare laid the scene of many of his plays in Italy, though he had never visited that country. Thomas E. Watson wrote 'The Story of France’ which is highly regarded by the French people, though he never visited France. It is most likely that the jurors found this book, as I do, offensive, utterly without redeeming social value, published for the purpose of appealing to prurient interest in perversion and degeneracy, and an affront to the contemporary community standards of any community anywhere.” Although the "utterly without redeeming social value” test has been altered, the common sense approach, as to determining contemporary community standards set forth in Feldschneider, supra, has not yet been overruled and may still be used in obscenity cases.
The jury may reject all expert opinion evidence and use their own common sense. "... [H]er knowledge would, and ought to, outweigh the opinion of a whole college of physicians, — because theirs is at last opinion — mere *252opinion . . City of Atlanta v. Champe, 66 Ga. 659, 663 (1881).
II.

Sufficiency of Evidence

From an independent appellate review of the material the evidence is ample in deciding the fact of obscenity. In addition to explicit bestiality and other sexual expression obsessions are such random photography as: "More of Jacqueline Kennedy Onassis Nude” — "Butch and his Georgia peach — this pictorial of a black stud (and that is an understatement when you get an eyefull of his horsecock)” — "Farrah Fawcett nude? A special poster” — "Show me! This is the last word in photographically explicit sex manuals for children” — "Wife swapping on wheels” — A baby fetus with umbilical cord lying in a pool of blood with a mother scolding her daughter, "I’m really sick of picking up after you, Susan.” — Editorials by Larry Flynt discussing sex and children stating: "Children are more interested in stuffed animals than in stuffed vaginas. . . The commission on obscenity and pornography determined thát children are not affected by pornography simply because they are not interested in it.”
Counsel for appellant argues in his brief: "The President’s commission on obscenity has concluded that hard-core pornography does not cause an increase in sexual crime or alter the direction of sexual desires or seriously change any attitudes toward sex by the vulgarizing of sex life.” Numerous cases could be catalogued providing scientific empirical evidence refuting the commission’s conclusions. One of many examples is Megar v. State, 144 Ga. App. 564, 568 (241 SE2d 447 (1978), wherein porn photos exhibiting sexual sodomy were used as a blueprint to plan and execute a real crime of kidnapping and subsequent sexual sodomy.
Further, fictional mythological evolution is displayed in an article entitled "Chickens” — bodies of picked nude chickens with human heads in the grip of death — an article entitled "Child Abuse in America” written by humanistic fundamentalist theologian James W. Prescott, Ph.D., board member of the American *253Humanist Association and an employee of the Child Health and Human Development of the U. S. Department of Health, Education and Welfare and author of "Abortion or the Unwanted Child: A Choice for the Humanistic Society” seems to recommend premarital and extramarital sex as a way to relieve pressure and tension, thus decreasing child abuse. He states: "Tension must be relieved, whether through the warm intimacy of sexual contact or through brutal acts of senseless violence.” He then attacks JudeoChristian traditional moral values in favor of his religious values of what might be labeled permissive humanism — homosexuality — hedonism and homicide. In the magazine he states: "We must educate Americans to accept physical pleasure and affection... sexual information must flow freely . . .” Dr. Prescott as well as many on the 1968 President’s Commission on Pornography are active in the A. C. L. U. and in religious humanism. See Siecus Circle A Humanist Revolution, by Claire Chambers, Western Islands, Belmont, Mass. 02178, p. 28. Note Pierce v. State, 145 Ga. App. 680, 684 (244 SE2d 589); Spillers v. State, 145 Ga. App. 809, 810 (245 SE2d 54). Prescott, as do many libertarians who share his views, objects to anyone who injects his restrictive values on them, but are the first to demand the right to impose their religious morality of permissiveness on all others within the community — shades of Sodom and Gomorrah!
The judgment of the trial court must be affirmed.